Title: Enclosure: Resolution on the Garrisoning of the Northern and Western Posts, [27 March 1782]
From: Clinton, George
To: 



[Kingston, New York, March 27, 1782]

Whereas upon the Conclusion of a general Peace, between the several belligerent Powers in Europe and these United States, the Posts at present occupied by the British Troops in the Northern and Western Parts of this State, will be evacuated by them, and may be seized by Savages inimical to these United States; whereby the inhabitants of the Frontiers may be exposed to great Danger and Distress;
AND WHEREAS by the sixth Article of the Confederation and Perpetual Union between the United States of America, it is declared, that no Body of Forces shall be kept up by any State in Time of Peace, except such Number only as in the Judgment of the United States in Congress assembled, shall be deemed requisite, to garrison the Forts necessary for the Defence of such State;
RESOLVED, THEREFORE, (If the Honorable the House of Assembly concur herein) That the Delegates of this State in Congress, be and they are hereby instructed to represent to the United States in Congress assembled, that this State deem it essentially necessary to make Provision to garrison the said Posts immediately, on the Evacuation thereof by the British Troops; that, therefore, the said Delegates request the United States in Congress assembled, to declare the number of Troops which they may deem necessary for such Garrisons; the said Delegates at the same Time, informing the said United States, that it is the Opinion of this Legislature, that a Body of Troops, not exceeding five Hundred Rank and File, properly officered, would be adequate for the Purpose aforesaid: That the said Delegates do further represent, that the Troops commonly called the State Troops, raised in this State by Virtue of an Act of the Legislature, passed the 20th March, 1781, and which the United States in Congress assembled, by their Act of the 2d Day of April, 1781, declared should be paid, substituted and clothed at the general Expence, being inlisted for three Years, might be beneficially employed for the Purpose aforesaid: That the said Delegates do, therefore, request, that the United States in Congress assembled will be pleased to declare, that the said Troops shall henceforth be considered as Troops in the immediate Service of this State, and not in the Pay or Service of the United States; and that in Consideration of the present impoverished Condition of this State, which renders it unable to provide immediate Subsistence for the said Troops, or Munitions of War for the said Garrisons, Congress be entreated to give Orders for issuing the necessary provisions, and Munitions of war, for maintaining the said Garrisons on Condition, that the Expence of such Provisions and Munitions, shall be charged by the United States to this State.
